Title: To Thomas Jefferson from William C. C. Claiborne, 21 May 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            New Orleans May 21. 1806.
                        
                        Mr. Daniel Clark is elected the Delegate to Congress,—the sincere friend to his Country, Doctor Watkins, was
                            supported by the native Citizens of the United States who are in the Legislature,—the votes of the ancient Louisianians
                            were divided between Daniel Clark and Evan Jones.
                        I do not know the course the Delegate may pursue,—he possesses talents, and may if he pleases, be servic’able
                            to the Territory.—It is probable he may labour to do me injury,—he has uniformly given me opposition in this quarter—and
                            it is not probable that his political enmity will abate on his arrival at the Seat of Government,—I however feel as if he
                            can do me no injury. The unjust attack which Mr. Randolph has made on my political conduct and reputation, has given new
                            life to my Enemies, and will, no doubt, encourage them to re-commence their calumnies,—but my conscience tells me I have
                            nothing to fear! My conduct is honest, and directed by the purest motives of patriotism.—If my Administration in this
                            Country has not been as satisfactory as I could have wished, it has been marked by no event that can subject me to
                            reproach! I may have committed errors, but they were never intentional, nor have they proved injurious—for the Territory
                            has flourished, and the people “maintained and protected in the free enjoyment of their Liberty, Property, and the
                            religion which they profess”.
                        My friend Mr. Graham will be enabled to give you in detail the politics of this district,—he possesses a
                            great share of my confidence and esteem, and departs with my regret; I hope however for his return in the Fall—for as a
                            man and an officer his continuance here is alike desirable to me.
                        I am Dear Sir, Your faithful friend
                        
                            William C. C. Claiborne
                     
                        
                    